DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 7/21/2021, with respect to the rejection(s) of claim(s) 1, 3, 5-9, under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Werneth (US 2012/0283585 A1) in view of Perschbacher (US 2013/0150912 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth (US 2012/0283585 A1) (cited previously) in view of Perschbacher (US 2013/0150912 A1).
Regarding claim 1, Werneth discloses a cardiac pacing device to be disposed in a heart between an atrium and an atrial appendage protruding from the atrium (eg. 4A-E with therapy electrodes 58) the atrial appendage having an opening that communicates with the atrium and that defines a boundary between the atrium and the atrial appendage (Fig. 4A-E, Para. 77), said cardiac pacing device comprising: a blocker configured to occlude the atrial appendage (eg. Fig. 4A-E), and including: a first blocking element configured to reach into the atrial appendage and to occlude the atrial appendage when said blocker is positioned (eg. Fig. 4B, 56 with 57 barrier), and a second blocking element connected with said first blocking element (eg. Fig. 4C-D, 54 with front barrier 53 and additional barrier layer 59), and configured to close the opening of the atrial appendage when said blocker is positioned (eg. Para. 77); and a regulator having a portion that is secured on said second blocking element (eg. Fig. 4A-E, electrodes 58), and configured to contact the atrium when said blocker is positioned between the atrium and the atrial appendage to occlude the atrial appendage in order to regulate cardiac rhythm of the heart (eg. Fig. 4A-E, electrodes 58, Para. 77), but does not disclose said regulator includes: a storage 
Perschbacher teaches a cardiac therapy system (eg. Fig. 14, processor 1410 and memory 1420) for determining a pacing mode based on heart rate metrics compared to baseline/threshold metrics (eg. Para. 52 and 162) and delivering patient therapy (eg. Fig. 20, Para. 166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Werneth with the pacing module (Fig. 5 additional embodiment to have electrodes connected to monitoring module via connectors 66) as taught by Perschbacher to personalize a rate-responsive treatment based on a patient’s metabolic need (eg. Para. 34-35).
Regarding claim 5, the combined invention of Werneth and Perschbacher discloses a transceiver unit electrically connected to said storage unit, and configured to receive an external instruction for the predetermined heart rate stored in said storage unit to be updated based on the external instruction (eg. Perschbacher, Fig. 20, Para. 128, 166-167).
Regarding claim 6, the combined invention of Werneth and Perschbacher discloses a power supply unit for providing electrical power to said storage unit and said processing unit (eg. Perschbacher, Para. 38, 138, power supply is an inherent property for circuits).
Regarding claim 8, the combined invention of Werneth and Perschbacher discloses a cardiac pacing device disposed between a left atrium and a left atrial appendage of the heart (eg. Werneth, Fig. 4A-E, electrodes 58 and Fig. 5, connectors 66 to monitoring device).
Regarding claim 9, the combined invention of Werneth and Perschbacher discloses the cardiac device is to be disposed between a right atrium and a right atrial appendage of the heart (eg. Werneth, Para. 68).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Werneth (US 2012/0283585 A1) in view of Perschbacher (US 2013/0150912 A1), further in view of Clark (US 2014/0188157 A1) (cited previously).
Regarding claim 3, the combined invention of Werneth and Perschbacher discloses the first blocking element includes a resilient body (membrane 614), but does not disclose a plurality of hooks that are disposed around said resilient body and that are configured for said first blocking element to be caught on an inner wall of the atrial appendage when said blocker is positioned (eg. Para. 61, hooking to inner wall).
Clark teaches using a fixation anchor (302) including a hook portion (318) to secure a blocking means (eg. Para. 35, Fig. 3C). 
It would have been obvious to have combined the invention of Werneth and Perschbacher with the hook fixations as taught by Clark as a person skilled in the art could have easily substituted the anchoring component of (Werneth, Fig. 4A-E, Para. 77) to better fixate the device and prevent slipping.

Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth (US 2012/0283585 A1) in view of Perschbacher (US 2013/0150912 A1), further in view of Hastlings (US 2009/0234407 A1) (cited previously).
Regarding claim 7, the combined invention of Werneth and Perschbacher discloses the invention of claim 1 and the regulator (eg. Perschbacher, Para. 46 Fig 14 1422) includes: a storage unit configured to store a predetermined heart rate corresponding to a normal cardiac rhythm (eg. Perschbacher, Fig 14 1420); a stimulation element configured to, when said blocker is positioned, contact the atrium and sense a real heart rate of the heart (eg. Perschbacher Fig. 14, 1401 heart rate detector); and a processing unit electrically connected to said storage unit and said stimulation element (eg. Perschbacher Fig. 14 1422 therapy circuit and Werneth, electrodes 58), said processing unit being configured to acquire the real heart rate of the heart through said stimulation element (eg. Werneth, Fig. 5 additional embodiment to have electrodes connected to monitoring module via connectors 66), and to compare the real heart rate thus acquired with the predetermined heart rate stored in said storage unit (eg. Perschbacher, Para. 52 162, and 166-167); wherein said processing unit is further configured to, when determining that a difference between the real heart rate and the predetermined heart rate exceeds a threshold (eg. Perschbacher, Para. 52 162, and 166-167), trigger said stimulation element to stimulate the atrium to force the heart to beat in accordance with the predetermined heart rate (eg. Perschbacher, Para. 52, 67, and 162), but does not disclose blocker includes: a self-expandable metallic stent (SEMS) configured to be jammed into the opening of the atrial appendage when said blocker is positioned, said SEMS including a plurality of barbs that are disposed around a periphery of said SEMS and that are configured for said SEMS to be caught on an inner wall of the atrial appendage; and a mesh screen covering a portion of an outer surface of said SEMS, wherein said regulator includes a controlling module which is positioned inside said SEMS, and a stimulation element which is electrically connected to said controlling module and which is to contact the atrial appendage when said blocker is positioned.
Hastlings teaches a self expansible stent (eg. Para. 112, Fig. 7) disposed between an atrium and an atrial appendage (Eg. Fig. 7, 741, Para. 112, impermeable layer to prevent clots and debris from entering the atrium), which is installed so that the blocking means can block the communication opening (eg. Para. 112), a sieve net (eg. Layer 741) covering the outer surface of the self-expanding stent a plurality of barbs provided to the blocking means (eg. Para 111) and a regulator (electrodes 715 attached to 741 layer, while the prior art does not disclose two blocking elements, it would be obvious to use either blocker element to anchor the electrode mesh for structural support).
It would have been obvious to have combined the invention of Werneth and Perschbacher with the stent taught by Hastlings to provide electrostimulation that won’t take up as much space (eg. Hastlings, Para. 100).
Regarding claim 20, the combined invention of Werneth, Perschbacher, and Hastlings teaches a transceiver unit electrically connected to said storage unit and configured to receive an external instruction for the predetermined heart rate stored in said storage unit to be updated based on the external instruction (eg. Perschbacher, Para. 114 and 116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792